Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in the treatment of the first certified issue and am bound by this Court’s decision in United States v Horowitz, 10 USCMA 120, 27 CMR 194, as to the second and third certified issues. However, I dissent from the majority’s finding that the evidence is legally sufficient. My review of the record convinces me there is nothing more in this case than a series of innocent circumstances which, taken in the aggregate and in the light of the evidence of record, give rise to suspicion. They do not constitute circumstantial evidence from which an inference of guilt of the offense charged may be drawn by the court-martial.
Although there is sufficient evidence for a court-martial to find that the Japanese girl (Toku Rei Rin) sold fifteen boxes of X-ray film to Mr. Aaby, Administrator of the Tokyo Sanitarium Hospital, on September 13, 1957, there is not present in the record sufficient evidence as a matter of law to sustain a finding that either of these accused was guilty of that offense.
The majority recites what the evidence “state[s] generally.” I prefer, and I believe it essential here, that we get down to specifics. The opinion states “that two or three days before the film disappeared, accused Kline visited the site of the theft under most unusual circumstances.” Those “most unusual circumstances” were that Kline and another soldier (not Miller) on Sunday morning, September 8, 1957, went to visit Private First Class Com-ouche at Exposure Room 2 in the Camp Zama Hospital X-Ray Department. No film was stored in that room but some was kept in the adjoining dark room. There was no showing Kline ever went to the dark room nor is there any reference to a discussion of X-ray film. Kline and his friend had met Private First Class Comouche at a basketball tournament about six months earlier *301in Osaka, and this was the first time Comouche had seen them since that time. At the very most, mere suspicion is present here in the light of subsequent developments. But it is nothing more than mere suspicion and I have no doubt similar visits occur in the military with some frequency.
The opinion continues: “The Japanese woman transported the film to one Aaby — a hospital administrator who bought it from her — in an auto, the use of which had been obtained under an arrangement that the car bailments were to accused Miller, who was known as her spouse or flaneé.” The bailment situation involved deserves some clarification. Mr. Hiro-kichi Goto testified that he operated a private driving club. The Japanese girl here involved was a member of that club although she had no license to drive. When she became a member of the club, Mr. Goto testified, he understood the car was to be loaned to Miller, who had a license. Mr. Goto’s records showed a blue Austin as having been rented to the girl from September 12th to 13th. Mr. Goto did not know who picked up the car. If Miller was the husband or fiancé of the girl, or even a close friend, there is nothing so unusual in the recited arrangement. More important, there is absolutely no evidence that the accused, Kline, had anything to do with the arrangement, nor is there any evidence Miller ever rented a car from the club. In fact, Miller was not a member of the club and Mr. Goto testified the club rented cars only to members.
Mr. Aaby, the Administrator of Tokyo Sanitarium Hospital, whom the majority sees as an “outlet” used by the accused to dispose of property, can just as fairly from the evidence be considered to have believed the property he purchased was surplus property. There is no indication he knew any of the property was stolen. Nor is it absolutely clear from the evidence any property was stolen. It is possible the X-ray film may have been mislaid or transferred from another part of the hospital, there being testimony that supplies were constantly shuffled around. Even if it could be found from the evidence that 20 boxes of film were stolen from Camp Zama and that 15 of those were the ones sold by the girl to Aaby, and the evidence on these points leaves much to be desired, there is absolutely no showing of any opportunity available to either accused to have taken the film nor any evidence either accused ever had any of the film in his possession.
When the two accused, together with the girl, were present in Mr. Aaby’s office about a week after the X-ray sale discussing the prospective sale of some medicine, someone, believed by Mr. Aaby to be Kline, said something about a price which “hurt” which from the record is not too clear. At one point Mr. Aaby testified he made a list of the medicines he could purchase and put the prices on the list and that “they suggested that ‘it hurt’, that the prices that I was trying to get them for ‘hurt.’ ” He then gave other testimony that someone said in effect that the price of the X-ray film “hurt.” It should be noted here the law officer instructed the court-martial there was nothing before them to show other than that the medicine was properly obtained from some legal source. Any statement as to the price of the medicine “hurting” is, therefore, so far as the facts of record show, perfectly innocent— and of course it has nothing to do with the X-ray film. If Kline said something to the effect that the price received for the X-ray film “hurt,” which as indicated earlier is not clear, that could show knowledge of the sale of the X-ray film but is far from disclosing complicity therein. Apparently the majority are adopting a theory that: (1) the court-martial could have believed one of the accused said the price received for the X-ray film “hurt”; (2) this did more than impute knowledge to him and showed his involvement in the wrongful sale of the X-ray film because he must have meant the price hurt him; (3) the other accused, by remaining silent, was thereby encompassed within the scope of the remark and adopted it as his own (or, in the alternative, perhaps they find Miller’s connection via the auto rental in*302cident). This is simply piling inference upon inference.
Finally, the subsequent telephone conversation between Aaby and the accused was not shown as having dealt with the X-ray film.
I consider the record devoid of sufficient proof for a court-martial to find these accused guilty beyond a reasonable doubt. I would, therefore dismiss the specification and the Charge.